           Case 1:21-cr-00205-DAD-BAM Document 13 Filed 08/16/21 Page 1 of 3




 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No: 1:21-CR-00205-DAD-BAM

12                                 Plaintiff,             STIPULATION BETWEEN THE UNITED
                                                          STATES AND DEFENDANT REGARDING
13                          v.                            PRODUCTION OF PROTECTED
                                                          INFORMATION; PROTECTIVE ORDER RE:
14   ALDO DAVID ALCARAZ,                                  SAME

15                                 Defendant.

16                                                        Hon. Barbara A. McAuliffe

17

18
19          WHEREAS, the discovery in this case contains private personal information regarding third
20 parties, including but not limited to their names, dates of birth, physical descriptions, telephone numbers

21 and/or residential addresses (“Protected Information”); and

22          WHEREAS, the parties desire to avoid the unauthorized disclosure or dissemination of this
23 information to anyone not a party to the court proceedings in this matter;

24          The parties agree that entry of a stipulated protective order is therefore appropriate.
25          THEREFORE, defendant ALDO DAVID ALCARAZ, by and through his counsel of record,
26 Thomas P. Matthews, Esq. (“Defense Counsel”), and the United States of America, by and through

27 Assistant United States Attorney Laura D. Withers, hereby agree and stipulate as follows:

28                                                        1
           Case 1:21-cr-00205-DAD-BAM Document 13 Filed 08/16/21 Page 2 of 3




 1          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 4 part of discovery in this case (hereafter, collectively known as “the discovery”).

 5          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 6 documents or other information that contain Protected Information with anyone other than Defense

 7 Counsel’s attorneys, designated defense investigators, designated defense experts, and support staff.

 8 Defense Counsel may permit the defendant to view unredacted documents or other information in the
 9 presence of his attorneys, defense investigators, and/or support staff. The parties agree that Defense

10 Counsel, defense investigators, and support staff shall not allow the defendant to copy Protected

11 Information contained in the discovery. The parties agree that Defense Counsel, defense investigators,

12 and support staff may provide the defendant with copies of documents or other information, if any, from

13 which Protected Information has first been redacted.

14          4.      The discovery and information therein may be used only in connection with the litigation

15 of this case and for no other purpose. The discovery is now and will forever remain the property of the

16 United States of America (“Government”). Defense Counsel will return the discovery to the Government

17 or alternatively keep it archived within its sole possession at the conclusion of the case.

18          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

19 ensure that it is not disclosed to third persons in violation of this agreement.

20          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

21 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28                                                        2
           Case 1:21-cr-00205-DAD-BAM Document 13 Filed 08/16/21 Page 3 of 3




 1          7.     In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 2 return the discovery to the government, or, at the request of government counsel, to forward it to new

 3 counsel after new counsel has confirmed to government counsel in writing his or her agreement to the

 4 terms of this Order.

 5

 6 IT IS SO STIPULATED.

 7

 8 Dated: August 13, 2021                        By:    /s/ Thomas P. Matthews
                                                        Thomas P. Matthews, Esq.
 9                                                      Attorney for Defendant
                                                        Aldo David Alcaraz
10

11 Dated: August 13, 2021                               PHILLIP A. TALBERT
                                                        Acting United States Attorney
12

13                                               By:    /s/ Laura D. Withers
                                                        Laura D. Withers
14                                                      Assistant U.S. Attorney

15

16 IT IS SO ORDERED.

17
        Dated:    August 16, 2021                           /s/ Barbara   A. McAuliffe           _
18                                                     UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
26

27

28                                                      3
